--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

股权转让期权协议
Call Option Agreement



Call Option Agreement


This Call Option Agreement (the“Agreement”) is made by the following parties in
Beijing, the People’s Republic of China (“China”), on June 26, 2010.


1.
Beijing Tsingyuan Hengchang Consulting Co., Ltd.(hereafter referred to as
“WOFE”)

Address：Room 1004, 10th Floor, Building 9, No.1 Zhongguancun East Road, Haidian
District, Beijing


2.
Linyi Hengchang Malt&Brewery Co., Ltd

Address：Hengyuan Economic Development Zone, Linyi County, Shandong Province,
P.R.C


3.
Zhang Dingyou

ID：371424196712124816
 Address


4.
Yuan Mingxia

ID：37142419800510484X
Address


(Linyi Hengchang Malt&Brewery Co., Ltd, Zhang Dingyou and Yuan Mingxia
hereinafter referred to as the “The existing shareholders” or “shareholders”,
all the parties hereinafter collectively referred to as the “PARTIES” and
individually as a “PARTY”)


Whereas:


1.
The existing shareholders are the shareholders of Shandong Tsingyuan Brewery
Co., Ltd ( a liability limited company incorporated under the laws of the
People’s Republic of China (the “PRC”), whose offices are located at Linpan
Industry Park, Linyi County, Shandong Province, P.R.C ,hereafter referred to as
“Brewery” or “the Company”).



2.
The existing shareholders are the shareholders of Linyi Hengchang Brewery&Malt
Co., Ltd ( a liability limited company incorporated under the laws of the
People’s Republic of China (the “PRC”), whose offices are located at Hengyuan
Economic Development Zone, Linyi County, Shandong Province, P.R.C ,hereafter
referred to as “Malt” or “the Company”).


 
1

--------------------------------------------------------------------------------

 

股权转让期权协议
Call Option Agreement



3.
The existing shareholders have intention to transfer their stocks to “WOFE”
respectively under doing not break Chinese laws, “WOFE” has intention to accept
the exchange.



4.
In order to carry out the exchange of the ownership of the stocks, the existing
shareholders hereby irrevocably grants to “WOFE” an option to purchase.



NOW, THEREFORE, the Parties to this Agreement hereby agree as follows:


Article 1 Definitions


Terms used in this Agreement shall have the meanings set forth below:


“PRC Laws and Regulations”：
Means the currently effective laws, administrative regulations, local
regulations, explanations and other binding legal documents.
   
 “Call Option”：
Means equity interests each shareholder has in the Company’s registered capital
and all the equity interests in the Company in total.
   
“The Company’s Registered Capital”：
Means at the date of this Agreement, The Company’s registered capital (RMB
30,000,000 Yuan), including any enlarged registered capital after future capital
increase.
   
“Exercise of Options”：
Means when WOFE exercises its options, it has the right to ask the shareholders
transfer the Company’s shares wholly or party to WOFE or its designated entity
or natural person. The specific amount shall be freely decided by WOFE according
to PRC laws and its business concern.
   
“Exercise Price”：
Each time when WOFE exercise the option, WOFE shall pay consideration to
shareholders. The exercise price of WOFE or its designated entity or natural
person is RMB 1 Yuan. If at that time there is any regulatory PRC laws
regulating the minimum price, the minimum price regulated by PRC laws shall be
the exercise price.


 
2

--------------------------------------------------------------------------------

 

股权转让期权协议
Call Option Agreement




“Certificates”：
Means the Company’s approval, permission, registration, including but not
limited to Business License, Tax Registration and other related certificates
required by PRC laws for its effective and legal operation.
   
“The Company’s Assets”：
Means all tangible and intangible assets owned or authorized to use during the
term of this Agreement, including but not limited to trade mark, copy right,
patent, technology, domain name, software use right and other intellectual
property.
   
“Principal Agreement”：
Means agreements the Company enters into and has material effect on the
Company’s business and assets, including but not limited to Technology and
Consultancy Service Agreement.



Article 2 Grant Rights


Shareholder (“Transferor”) hereby irrevocably grants to WOFE an option to
purchase or cause any designated person (“Designated Persons”) to purchase, to
the extent permitted under PRC Law, according to the steps determined by WOFE.


Article 3 Exercise of Option


3.1
WOFE has the full power without limitation to decide the specific time, amount
and numbers of exercise as long as the conditions are in accordance with PRC
laws.



3.2
At the time of exercise, WOFE and/or the Designated Persons can hold all of the
Company’s shares under PRC laws, WOFE is entitled to exercise all the options;
If at the time of exercise, WOFE and/or the Designated Persons can hold part of
the Company’s shares under PRC laws, WOFE is entitled to exercise the option
within the upper limit regulated by PRC laws. Under the latter situation, WOFE
is entitled to further exercise the option in accordance with PRC laws until all
the option has been exercised.



3.3
Each time WOFE exercises its option, it can purchase the transferred equity
interests itself or designate third persons to purchase all or part of the
transferred equity interests.


 
3

--------------------------------------------------------------------------------

 

股权转让期权协议
Call Option Agreement




3.4
According to the stipulations of PRC laws and regulation, WOFE and/or the
Designated Persons may exercise Option by issuing a written notice (the
“Notice”) to the Transferor and specifying the equity interest purchased from
Transferor (the “Purchased Equity Interest”) and the manner of purchase. (Please
refer to Appendix II for the format). The shareholders shall transfer the equity
interests wholly or partly to WOFE and/or the Designated Persons upon receipt of
the Notice.



3.5
In each time the performance of the Option:



 
3.5.1
The Transferor shall ask the Company to convene the shareholders’ meeting.
During the meeting, the resolution, in which Transferor transfers Equity
Interest to WOFE and/or the Designated Persons, shall be made;



 
3.5.2
The Transferor shall, upon the terms and conditions of this Agreement and the
Notice related to the Purchased Equity Interest, enter into Equity Interest
Transfer Agreement with WOFE and/or the Designated Persons (as applicable);；



 
3.5.3
The related parties shall execute all other requisite contracts, agreements or
documents, obtain all requisite approval and consent of the government, conduct
all necessary actions, without any security interest, transfer the valid
ownership of the Purchased Equity Interest to WOFE and/or the Designated
Persons, and cause WOFE and/or the Designated Persons to be the registered owner
of the Purchased Equity Interest. In this Clause and this Agreement, “Security
Interest” means the ensure, mortgage, pledge, the right or interest of the third
party, any purchase right of equity interest, right of acquisition, right of
first refusal, right of set-off, ownership detainment or other security
arrangements. But it does not include any security interest subject to the
Equity Pledge Agreement.



Article 4 Representations and Warranties


4.1
As of the execution date of this Agreement and every transferring date,
the     Shareholder hereby represents and warrants collectively and respectively
to WOFE as follows:



 
4.1.1
It has the power and ability to enter into this Agreement, and any equity
interest transferring Agreement (“Transferring Agreement”, respectively) having
it as a party, for every single transfer of the Purchased Equity Interest
according to this Agreement;


 
4

--------------------------------------------------------------------------------

 

股权转让期权协议
Call Option Agreement



 
4.1.2
It has the power and ability to deliver this Agreement, and any equity interest
transferring Agreement (“Transferring Agreement”, respectively) having it as a
party, for every single transfer of the Purchased Equity Interest according to
this Agreement, and to perform its obligations under this Agreement and any
Transferring Agreement. Upon execution, this Agreement and the Transferring
Agreements having it as a party constitute a legal, valid and binding obligation
of it enforceable against it in accordance with its terms;



 
4.1.3
At the date of this Agreement, it is the owner of the option. Except for the
rights designated by this Agreement, It does not set any security interest on
the Option, including liens, pledge, claims, guaranties and other limitations
from third party;



 
4.1.4
At the date of this Agreement, the Company has all the certificates necessary to
its operation. the Company has full right and qualification to operate business
within the territory of China. No litigation, arbitration or administrative
procedure relevant to the equity interest and assets of the Company or the
corporation is in the process, to be settled or potentially take place;



4.2
WOFE represents and warrants as the following:



 
4.2.1
WOFE is a limited company registered in accordance with PRC laws. It has the
power and ability to enter into, deliver and perform this Agreement;



 
4.2.2
WOFE has performed all the necessary internal authorization procedures within
the company. It owns full rights and authorization to enter into and perform the
documents related to the transaction;



Article 5 Promises of Shareholders


As of the execution date of this Agreement and every transferring date, the
Shareholder hereby promises collectively and respectively as follows:


5.1
According to fair finance and business standard and tradition, to maintain the
existence of the corporation, prudently and effectively operate business and
deal with works during the term of the Agreement;



5.2
Without prior written consent by WOFE during the term of the Agreement,



 
5.2.1
not, upon the execution of this Agreement, to sale, transfer, mortgage or
dispose, in any other form, any asset, legitimate or beneficial interest of
business or income of the Company, or to approve any other security interest set
on it;


 
5

--------------------------------------------------------------------------------

 

股权转让期权协议
Call Option Agreement




 
5.2.2
not, in any form, to increase or decrease registered capital of the corporation,
or to change the structure of the registered capital in any other forms;



 
5.2.3
not, dispose or urge the management of the Company dispose any of the Company’s
assets (except that it is in the due course of operation;)



 
5.2.4
not to enter into any material Agreement with the Company, other than the
Agreement in the process of normal business;



 
5.2.5
not, appoint or remove any the Company’s managing director, directors of the
board (if applicable), supervisors or other management personnel that shall be
appointed and removed by the Shareholders.



 
5.2.6
not, declare distribution or actually distribute any distributable profits,
interests, or dividends;



 
5.2.7
ensure the Company’s going concern without being terminated, liquidated or
dissolution;



 
5.2.8
not, in any form, to supplement, change or renew the Articles of Association of
the Company.



5.3
To normally operate all business to maintain the asset value of the Company,
without make any action or nonfeasance that sufficiently affects its operation
and asset value during the term of the Agreement.



Article 6 Confidentiality


6.1
The Shareholder shall not discuss with any third party, other than for the
purpose of performing the obligations under this agreement, (i)the existence,
nature or terms of the negotiations and this Agreement; (ii)the WOFE’s trade
secrets, proprietary business information, client information known to the
Shareholder during the construction and performance of this agreement and (iii)
trade secrets, proprietary business information, client information known to the
Shareholder as the shareholder of the Company (the "Confidential Information")
without the express written permission of the WOFE.


 
6

--------------------------------------------------------------------------------

 

股权转让期权协议
Call Option Agreement


6.2 
The Shareholder shall return to the WOFE, destroy by other proper means, upon
the expiration of the agreement and request of the WOFE all documents, materials
or software and cease to use any of the Confidential Information.



6.3
Article 6 shall survive after the agreement is ceased or terminated.



Article 7 Term of Agreement


7.1
This Agreement has been duly executed by the parties’ authorized representatives
and terminates until all the call option under this Agreement has been
transferred to WOFE or its designated entities or natural persons.

 
Article 8 Notice


8.1
Any communications among parties of this Agreement, including notice,
requirement and offer shall be delivered in written form.



8.2
In the case of transmission by facsimile, the transmission shall be deemed
delivered upon delivery; In case of delivering face to face, the transmission
shall be deemed delivered upon delivery; all notices or communications sent by
registered mail shall be deemed delivered five (5) Business Days from the time
of posting.



Article 9 Breach of Agreement


9.1
The Parties agree and confirm that if any party (the “Breaching Party”)
materially breach any terms of this Agreement or unable to perform any
obligation under this Agreement, it will constitute a “Breach” act. Other party
(the “Observant Party”) shall ask for remedy measures in reasonable time. If the
Breaching Party does not perform any remedy measures in the reasonable time
required by the Observant Party or within 10 days after the written notice of
the Observant Party, then (1) if the shareholders or the Company is the
breaching party, WOFE can terminate this Agreement and ask for remedies; (2)if
WOFE is the breaching party, the observant party shall ask for remedies, but
cannot terminate the Agreement.



9.2
The Parties agree and confirm that the Shareholders cannot terminate this
agreement under any circumstances and for any reason.



9.3
The rights and remedies designated by this Agreement are accumulative, and do
not exclude other rights or remedies under laws and regulations.



9.4
Article 9 shall survive after the agreement is ceased or terminated.


 
7

--------------------------------------------------------------------------------

 

股权转让期权协议
Call Option Agreement


Article 10 Miscellaneous


10.1
This Agreement shall be executed in Four (4) original copies and is hold
respectively by each Party, and each original copy has the same legal effect.



10.2
The execution, validity, interpretation, performance, amendment, termination and
the dispute resolution of this agreement are governed by the laws of PRC.



10.3
The Parties shall strive to settle any dispute, conflicts, or compensation
claims arising from the interpretation or performance (including any issue
relating to the existence, validity and termination) in connection with this
Agreement through friendly consultation. In case no settlement can be reached
within thirty (30) day as of one party asked for the settlement, each party can
submit such matter to China International Economic and Trade Arbitration
Commission (the “CIETAC”) in accordance with its rules. The arbitration award
shall be final and conclusive and binding upon the Parties.



10.4
Any right, power or remedy granted to a party by one term of this agreement does
not exclude the party from any right, power or remedy granted by other terms or
laws and regulations. And one party’s performance of its right, power and remedy
does not exclude the party from performing other right, power and remedy.



10.5
No failure or delay by any Party in exercising any right or remedy provided by
law or under this Agreement shall impair such right or remedy or operate or be
construed as a waiver or variation of it or preclude its exercise at any
subsequent time and no single or partial exercise of any such right or remedy
shall preclude any other or further exercise of it or the exercise of any other
right or remedy.



10.6
The headings are for convenience and under no circumstances; the headings shall
affect the interpretation of the articles of the agreement.



10.7
This Agreement is severable. If any clause of this Agreement is judged as
invalid or non-enforceable according to relevant PRC Laws, such clause shall be
deemed invalid only within the applicable area of the PRC Laws, and without
affecting other clauses hereof in any way.



10.8
The Parties may amend and supply this Agreement with a written agreement. The
amendment and supplement duly executed by the Parties shall be a part of this
Agreement and shall have the same legal effect as this Agreement.



10.9
Without prior written approval of WOFE, the Shareholders can not transfer,
pledge or assign any right, benefit or obligation under this agreement.  WOFE
can transfer, pledge or assign any right benefit or obligation under this
agreement upon notice of the other parties.


 
8

--------------------------------------------------------------------------------

 

股权转让期权协议
Call Option Agreement



10.10
This agreement is binding to all the parties herein and their respective lawful
successors and assignees.

 
 

 
 
9

--------------------------------------------------------------------------------

 

股权转让期权协议
Call Option Agreement


The parties hereby sign as the following:


Beijing Tsingyuan Hengchang Consulting Co., Ltd.（seal）


Signature：______________
Legal Representative/Authorized Representative:


Linyi Hengchang Malt&Brewery Co., Ltd（seal）


Signature：______________
Legal Representative/Authorized Representativ


Zhang Dingyou
Signature：______________


Yuan Mingxia
Signature：______________



 
10

--------------------------------------------------------------------------------

 

股权转让期权协议
Call Option Agreement


Appendix I：


Shandong Tsingyuan Brewery Co., Ltd


Name：Shandong Tsingyuan Brewery Co., Ltd


Address：Linpan Industry Park, Linyi County, Shandong Province, P.R.C


Registered：RMB30,000,000 Yuan


Legal Representative：Yuan Mingxia
Share Structure：


Shareholder
 
Capital Contribution(RMB)
 
Percentage
 
Linyi Hengchang Malt&Brewery Co., Ltd
20,000,000
66.8％
Zhang Dingyou
5,000,000
16.6％
Yuan Mingxia
5,000,000
16.6％




 
11

--------------------------------------------------------------------------------

 

股权转让期权协议
Call Option Agreement


Appendix II：


Format of Notice


To：Linyi Hengchang Malt&Brewery Co., Ltd、Zhang Dingyou、Yuan Mingxia


Whereas our Company has entered into a Call Option Agreement on_________, 2010,
which designated that under circumstances permitted by PRC laws and regulations,
upon our requirement, you shall transfer your equity interests in Shandong
Tsingyuan Brewery Co., Ltd to our Company or any third person designated by our
Company.


Hereby, we issue the Notice of the following:


Our Company hereby exercises the option under the Call Option Agreement and
requires you to transfer____% of equity interests of Shandong Tsingyuan Brewery
Co., Ltd., you hold to the Company. Please immediately transfer the equity
interests above mentioned to the Company or_______ (designated company or
person) according to Call Option Agreement upon receipt of this Notice.
 
 


Beijing Tsingyuan Hengchang Consulting Co., Ltd.(seal)


Signature：______________
Legal Representative/Authorized Representative：
Date: _________


 


12

--------------------------------------------------------------------------------